Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
effective as of the 29th day of June, 2013, by and between Brian D. Collins, a
resident of Williamson County, Tennessee (“Employee”), and Corrections
Corporation of America, a Maryland corporation (the “Company”), the two jointly
referred to herein as “the Parties.”

WITNESSETH:

WHEREAS, Employee has submitted his voluntary resignation from employment with
the Company as Executive Vice President, Chief Human Resources Officer,
effective June 28, 2013; and

WHEREAS, the Company desires to accept Employee’s resignation effective on the
date set forth above; and

WHEREAS, the Parties desire to provide for other matters as set forth in this
Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and in conjunction with Employee’s resignation of
employment with the Company, Employee and the Company hereby agree as follows:

1. Compensation. In consideration of the full performance of the promises by
Employee contained in this Agreement, the Company agrees to pay Employee the
gross sum of $139,050 (the equivalent of six (6) months’ salary at the same rate
Employee was being paid as of June 28, 2013,), less all applicable taxes and
withholdings. Payment will be made in a lump sum and mailed to an address to be
designated by Employee within 10 business days of the final execution by each
party of this Agreement and the expiration of any revocation period thereof,
whichever is later. Nothing herein shall be construed to affect Employee’s
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) benefits or any other
benefits, the continuation of which is provided by law, and which may be
obtained at Employee’s own cost. Employee acknowledges and agrees that his
rights, if any, to any stock based compensation previously awarded to him will
be governed exclusively by the terms of any applicable agreement relating to
such awards.

2. Full Cooperation. In consideration of the compensation provided for in
Section 1 above, Employee agrees to cooperate fully in any claim, charge and/or
lawsuit which the Company may bring or which may be made or brought against the
Company regarding any matter which in any way relates to Employee’s employment
and/or association with the Company and/or any matter or project with which
Employee was involved during his employment and/or association with the Company
regardless of when the claim, charge, and/or lawsuit may be made or filed; and
Employee agrees to cooperate generally with the Company and do everything
reasonably necessary to facilitate the transition of his responsibilities.



--------------------------------------------------------------------------------

To the extent Employee is required to incur out-of-pocket expenses in order to
comply with the obligations of this Section 2, the Company will reimburse
Employee for reasonable out-of-pocket expenses so incurred to the extent
consistent with and not prohibited by applicable law, policy and/or (in the case
of a lawsuit) rules of procedure governing the forum in which the claim, charge,
and/or lawsuit is being considered and/or tried. Prior to incurring any such
expense, Employee agrees to comply with any Company directives regarding
preferred travel arrangements necessitated by Employee’s compliance with
Paragraph 2, including but not limited to choice of airline, lodging, and rental
car.

3. Release, Discharge and Dismissal. In consideration of the full performance of
the promises by the Company contained in this Agreement, Employee, knowingly and
voluntarily agrees that he, and any person or entity acting for, through or on
his behalf, permanently releases, waives, acquits and forever discharges the
Company, any direct or indirect shareholder, parent, subsidiary or affiliate of
any of them, and all present and former officers, directors, agents or employees
or any of them, along with their successors, heirs and assigns (collectively,
the “Released Parties”), from any and all claims Employee or such person or
entity, may now have, or at any time heretofore had, or at any other time may
have against the Released Parties, whether now known or unknown, and agrees that
he has not and will not institute any charge or cause of action in law or
equity, in state or federal court, or with any state, federal or local
governmental agency, or with any arbitral panel, arising from or attributable to
any employment practice or other act or omission whatsoever of the Released
Parties, it being the intention of the parties to make this release as broad and
as general as the law permits. The only claim not released and discharged hereby
is a claim based upon a breach of this Agreement. Without limiting the foregoing
general terms, Employee expressly acknowledges that this release shall include
any claims against the Company and the Released Parties arising from or relating
to his employment relationship with the Company including any claims arising
from any alleged violation by the Company of any federal, state or local
statutes, ordinances or common laws, including but not limited to Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.; the Equal
Pay Act of 1963, as amended; 42 U.S.C. § 1981; 42 U.S.C. § 1983; the 1991 Civil
Rights Act; the Americans with Disabilities Act (“ADA”) as amended, 42 U.S.C. §§
12101 et seq.; the Age Discrimination in Employment Act (“ADEA”); the Older
Workers’ Benefits Protection Act (“OWBPA”); the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq. (except for any
vested benefits under any tax qualified benefit plan); the Family and Medical
Leave Act (“FMLA”), as amended, 29 U.S.C. §§ 2601 et seq.; the Genetic
Information and Nondiscrimination Act (“GINA”); the Rehabilitation Act of 1973,
29 U.S.C. §§ 701 et seq.; the Sarbanes-Oxley Act of 2002; or any Tennessee state
act or law and/or city or county ordinance or law which prohibits employment
discrimination as well as retaliation, including but not limited to the
Tennessee Human Rights Act, Tenn. Code Ann. §§ 4-21-101 through 4-21-702; the
Tennessee Public Protection Act Tenn. Code Ann. § 50-1-304; Tennessee Disability
Act, Tenn. Code Ann. §§ 8-50-103 et seq.; the Tennessee Occupational Safety and
Health Act, Tenn. Code Ann. §§ 50-3-101 et seq.; Tennessee Workers’ Compensation
Law, Tenn. Code Ann. §§ 50-6-101 through 50-6-705;



--------------------------------------------------------------------------------

any claim under federal or state wage payment laws; state and federal family and
medical leave acts; Tennessee common law; and any federal, state, or local laws
or regulations of any kind, whether statutory or decisional, any claim based on
discrimination by reason of race, gender, national origin, handicap, religion
and/or age, any claim in tort, for breach of contract, and/or any claim for
wrongful discharge.

Employee further agrees that he waives any and all right to recover any damages
or compensation awarded as a result of any claim, charge or lawsuit brought by
any person or local, state or federal governmental agency on any basis
whatsoever related to his former employment, including, but not limited to, the
statutes, ordinances and laws set forth above.

4. Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure.
Employee acknowledges and agrees that he is, and shall continue to be, bound by
the terms of Section 6 of that certain First Amended and Restated Employment
Agreement, dated as of January 1, 2012, between the Company and Employee (the
“Employment Agreement”) relating to Non-Competition, Non-Solicitation and
Confidentiality and Non-Disclosure, in each case according to the terms set
forth therein.

5. Non-Disparagement. Employee acknowledges that he has no basis for any
negative statements against the Company or any other Released Party, and he
agrees that he will not directly or indirectly take any action or cause any
action to be taken that would be detrimental to the interests of the Company,
its employees, customers or agents, including, without limitation, making,
causing, encouraging or assisting to be made, any statements, comments or
remarks, whether verbal, written or in electronic form, which might reasonably
be considered by the Company to be derogatory or defamatory, or to malign, harm,
defame, disparage or damage the reputation and good name of the Company, its
customers or agents.

6. Termination of Certain Employment Related Agreements. The Company and
Employee hereby acknowledge and agree that this Agreement shall serve to
terminate all prior and/or existing agreements, understandings and arrangements
related to Employee’s employment with the Company, with the exception of any
stock based compensation award agreements as referenced in Section 1 above,
Sections 5.9 and 6 of the Employment Agreement as well as any other terms and
conditions of the Employment Agreement that expressly survive the expiration or
earlier termination of the Employment Agreement, and the Indemnification
Agreement between the Company and Employee dated September 9, 2009
(collectively, the “Continuing Agreements”). Employee hereby waives any right to
notice that may exist under or be implied by the terms of any other agreement,
understanding or arrangement regarding the resignation of his employment with
the Company and the right to receive any compensation or obtain the benefits of
any rights now or in the future under the terms of any such agreement,
understanding or arrangement.

7. Acknowledgments. The compensation paid pursuant to Section 1 of this
Agreement is acknowledged by Employee to be in excess of any amount owed to
Employee



--------------------------------------------------------------------------------

by the Company and in full and complete payment, accord, satisfaction and
release of any and all claims and liabilities against any of the Released
Parties. This Agreement shall not constitute, or be construed as, an admission
by any Released Party of any liability to, or the validity of any claim
whatsoever by Employee. Employee expressly acknowledges that the Company has
advised him that he may consult with an attorney should he desire legal advice
before executing this Agreement. Employee acknowledges that this is a complete
and permanent waiver, release and settlement of certain legal rights. Employee
further acknowledges that he has been given twenty-one (21) days in which to
consider entering into this Agreement. Employee specifically, knowingly and
voluntarily waives any and all rights or claims arising under the ADEA or the
OWBPA, which claims have arisen as of the date this Agreement is executed.
Employee acknowledges that this is a complete and permanent waiver, release and
settlement of certain legal rights. As evidenced by his signature below,
Employee agrees that he has taken such time as he feels is necessary to read and
review this Agreement and seek legal advice, and now freely, voluntarily and
without coercion agrees to and understands the significance and consequences of
its terms.

8. Breach. It is understood and agreed that the breach of any of the covenants
in Sections 1 through 7 herein would constitute a material breach of this
Agreement entitling either party to obtain injunctive and/or other appropriate
relief in the event of said breach, including but not limited to, the return
and/or forfeiture by Employee of any and all tendered and untendered payments
and benefits referenced in Section 1 of this Agreement at the time of breach. In
the event of a breach, any tendered payments must be submitted to the Company
within ten (10) business days following said breach or demand of the Company.

9. Amendments. This Agreement may not be amended, modified or supplemented
except in writing signed by the parties hereto.

10. Waiver. No waiver, delay, omission or forbearance on the part of any party
to exercise any right, option, duty or power arising from any default or breach
by the other party shall affect or impair the rights of the non-defaulting party
with respect to any subsequent default of the same or a different kind; nor
shall any delay or omission of the non-defaulting party to exercise any right
arising from any such default affect or impair the non-defaulting party’s rights
as to such default or any future default.

11. Severability. If any term, restriction or covenant of this Agreement is
deemed invalid or unenforceable, all other terms, restrictions and covenants and
the application thereof to all persons and circumstances subject hereto shall
remain unaffected to the extent permitted by law; and if any application of any
term, restriction or covenant to any person or circumstance is deemed invalid or
unenforceable, the application of such terms, restriction or covenant to the
other persons and circumstances shall remain unaffected to the extent permitted
by law.



--------------------------------------------------------------------------------

12. Revocation. Following the execution date of this Agreement, Employee shall
have seven (7) days within which to revoke this Agreement, in which case it
shall become null and void. To revoke this Agreement, Employee must state his
intention to revoke in writing and deliver the writing to the following address
before the close of regular business on the seventh day following his execution
of the Agreement:

Damon Hininger, President and Chief Executive Officer

Corrections Corporation of America

10 Burton Hills Blvd.

Nashville, Tennessee 37215

Should Employee not exercise his right to revoke this Agreement within seven
(7) days following his execution of this Agreement, this Agreement shall remain
in full force and effect.

13. Headings. Captions and section headings are used herein for convenience
only, and are not part of this Agreement, and shall not by used in construing
it.

14. Binding, Effect, Third Parties. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors,
heirs and assigns. This Agreement shall not confer any rights or remedies upon
any person other than the parties named herein and their respective successors
and assigns.

15. Governing Law. The parties agree that any disputes or controversies relating
to this Agreement shall be governed by the substantive laws of the State of
Tennessee and not the choice of law rules thereof and that any suit to enforce
this Agreement shall be submitted to a court of competent jurisdiction in
Davidson County, Tennessee, objections to personal jurisdiction, venue, forum
non conveniens, and all other defenses and objections to this forum selection
being expressly waived.

16. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersedes all prior agreements (except for the Continuing
Agreements) and understandings, oral or written, between the parties related to
the subject matter hereof and thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth herein.

 

CORRECTIONS CORPORATION OF AMERICA  

/s/ Damon T. Hininger

  Damon T. Hininger   President, Chief Executive Officer EMPLOYEE  

/s/ Brian D. Collins

  Brian D. Collins